DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 11/05/2021 has been entered – Claim 1 is amended. Claims 1-20 remain pending in the application and Claim 4 stands withdrawn as being directed to a nonelected species. 

Applicant’s submission of English translations of the KR foreign priority documents in accordance with 37 CFR 1.55 is acknowledged. Accordingly, the rejection of Claims 1-2, 4-6, 9-12, 16-18, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 108276452 A) and Claim under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 108276452 A) as previously set forth in the Non-Final Office Action mailed 08/06/2021 are herein withdrawn. 

The rejection of Claims 1-13 and 16-20 under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1) in view of Ding et al. (CN 105505378 A) as previously set forth in the Non-Final Office Action mailed 08/06/2021 is overcome by Applicant’s amendment. 

The line of reasoning applied in the rejection of Claim 15 under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1) in view of Ding et al. (CN 105505378 A) and Kato et al. (JP 2008239759 A) as previously set forth in the Non-Final Office Action mailed 08/06/2021 is herein applied to the revised rejection of the amended Claim 1 below. See the arguments below. 

Response to Arguments
Applicant’s arguments on Pages 33-35 of the response dated 11/05/2021 with respect to the rejection of Claim 15 under 35 USC § 103 over Itoh in view of Ding and Kato have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 33-35 of the reply that one of ordinary skill in the art would not be motivated to modify the compounds of Itoh in view of Ding to incorporate a bulky substituent on the ring corresponding to CY1 to arrive at the claimed compounds because Kato discloses that “it is the substitution of the azole and not the condensed ring that imparts improved efficiency” and because “the combination of the ‘A ring’ and the condensed ring portion [provide] the desired properties.”
Examiner’s Response – The Examiner respectfully disagrees. It is noted that the motivation statement cited in the previous rejection and below is not specific to a particular ligand structure but rather it generically states that “the knowledge that a ligand having a sterically hindered substituent is good for improving the luminance of light emission has been obtained” (see Kato-MT – Pg. 2, lines 31-32). Provided this teaching, the Examiner maintains that it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the ligand EX30-MOD (Itoh in view of Ding) by adding additional sterically hindered substituents for the benefit of improved luminance as suggested by Kato. The portion of Kato cited above is not considered sufficient to dissuade from the above aforementioned modification. 
Applicant’s Argument – Applicant argues on Page 35 of the reply that in the exemplified compounds of Kato, the condensed ring portion includes varied substituents such as non-bulky methyl/ethyl/fluoro/methoxy groups. Applicant also notes that the substitution of the azole ring was consistently a 
Examiner’s Response – The Examiner respectfully disagrees. As outlined in the previous rejection and below, it would have been obvious to select a 2,6-dimethylphenyl group as a substituent provided Kato’s teachings (discussed above) regarding the benefit of sterically hindered substituents for improving luminance and because such a selection would have been a choice from a finite number of identified, predictable solutions of a group suitable for use as a sterically hindered substituent for a 6:5 fused ring system. See MPEP § 2143(E). Likewise, the Examiner maintains that it would have been obvious to one of ordinary skill in the art to include two such 2,6-dimethylphenyl groups on the C atom adjacent to the O in the furan rings of EX30-MOD since said position is equivalent to the position of said group suggested by Kato in Compound 9 and since such a selection would have been a choice from a finite number of identified, predictable solutions for the location of a substituent in EX30-MOD which is within the ambit of one of ordinary skill. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See MPEP § 2145 III.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1) in view of Ding et al. (CN 105505378 A), hereinafter “Ding-CN”, and further in view of Kato et al. (JP 2008239759 A), hereinafter “Kato-JP”. A machine translation of Ding is provided with the Office Action and is referred to herein for text citations as “Ding-MT”. A machine translation of Kato is provided with the Office Action and is referred to herein for text citations as “Kato-MT”. 
Regarding Claims 1-8, Itoh teaches a class of platinum complexes according to general formula (1) (see [0015]) useful as a material for a light emitting device having good light emission characteristics and luminous efficiency (see [0013]). Itoh teaches a specific embodiment of said platinum complex, referred to herein as EX30 and reproduced below along with general formula (1) (see Pg. 28). 
	
Itoh Formula (1): 
    PNG
    media_image1.png
    200
    200
    media_image1.png
    Greyscale
      Itoh EX30: 
    PNG
    media_image2.png
    202
    280
    media_image2.png
    Greyscale

	
Itoh’s EX30 differs from the compounds of the instant claims in that it does not include a 6:5 fused ring according to one of Formulae A1-1 through A1-6. However, it is noted that Itoh’s general formula (I) encompasses ligands wherein the individual including a N atom corresponding to rings C and D may further include polycyclic or condensed heterocyclic rings (see [0031]). Furthermore, Itoh suggests that preferred heteroaryl rings include furan rings (see [0035]). 
	In the analogous art of phosphorescent materials for use in the emission layer of an organic electroluminescent device, Ding teaches an organometallic complex based on a furan [3,2-c]pyridine unit according to formula (I) (see Ding-MT Pg. 1, lines 51-53) which is displayed below (see Ding-CN Pg. 5). In formula (I), M may be platinum (see Ding-MT Pg. 2, line 1). 

Ding Formula (I):   
    PNG
    media_image3.png
    350
    487
    media_image3.png
    Greyscale


	Ding teaches that compounds according to formula (I) display high color purity and high efficiency when used in the light-emitting layer (see Ding-MT Pg. 1, lines 51-53). Therefore, provided the general formula and teachings of Itoh and given the suggestion of Ding regarding the advantageous effects of using furan[3,2-c]pyridine-based ligands in the emissive layer of an OLED, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compound EX30 of Itoh such that the pyridine rings are both converted into furan[3,2-c]pyridine rings as seen in Ding’s formula (I). One of ordinary skill in the art would have been motivated to do so in order to produce additional compounds represented by Itoh’s general formula (1) comprising the ligand taught by Ding in order to acquire the benefits suggested by Ding including high color purity and efficiency. 
Itoh in view of Ding teaches the organometallic compound described above, referred to herein as EX30-MOD. The combination does not explicitly teach a compound according to the instant claim wherein the 6:5 fused ring systems (the azabenzofuran moieties) are further substituted with groups such as those listed in the proviso of the instant Claim 1 wherein “when n is 0, CY1 is a group represented by Formula A1-1, and X11 is O, then at least one of R13 to R15 comprises….”
However, in the analogous art of organic electroluminescent elements materials for an OLED, Kato teaches that it was known in the art before the effective filing date of the claimed invention that ligands having a sterically hindered substituent are good for improving the luminance of light emission (see Kato-MT – Pg. 2, lines 31-32). Kato also teaches a variety of compounds including such substituents such as Compound 9 (see Kato-JP – Pg. 11) which contains a 2,6-dimethylphenyl substituent on a 6:5 fused ring system in the ligand. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the ligand EX30-MOD (Itoh in view of Ding) by adding additional sterically hindered substituents for the benefit of improved luminance as suggested by Kato. Likewise, it 
	The above modification of EX-MOD would yield an organometallic compound with the following structure, referred to herein as EX30-MOD’ and reproduced below for comparison to Formula 1 and the requirements of the instant claims.

Instant: 
    PNG
    media_image4.png
    236
    310
    media_image4.png
    Greyscale
     EX30-MOD’: 
    PNG
    media_image5.png
    407
    755
    media_image5.png
    Greyscale

	
As seen from the structures above, EX30-MOD’ (Itoh in view of Ding and Kato) meets each of the following limitations of Formula 1 and the instant Claims: 
M is a transition metal (Pt)
X1 & X4 are N; the X1-M bond and the X4-M bond are each coordinate bonds
X2 & X3 are C; the X2-M bond and the X3-M bond are each covalent bonds
n is 0
CY1 is a group represented by Formula A1-1 (reproduced below) 

    PNG
    media_image6.png
    320
    303
    media_image6.png
    Greyscale

X11 is O
X12 is C(R12), X13 is C(R13), X14 is C(R14), and X15 is C(R15) wherein each of R12-R13 & R15 are hydrogen and R14 is a substituted C6 aryl group (a dimethylphenyl) represented by Formula 10-17 of Claim 8; note R14 and R15 are not linked together

    PNG
    media_image7.png
    161
    122
    media_image7.png
    Greyscale

* represents a binding site to M and *’ represents a binding site to T1 
CY2 & CY3 are each independently a C6 carbocylic group (a benzene)
CY4 is a substituted C7 heterocyclic group (a dimethylphenyl-substituted azabenzofuran) and is identical to CY1
a2-a4 are each 0
T1 & T3 are each single bonds
T2 is N[(L5)c5-(R5)] wherein c5 is 0 R5 is a substituted C6 aryl group (a phenyl) represented by Formula 10-63 in Claim 8

    PNG
    media_image8.png
    90
    89
    media_image8.png
    Greyscale

T4, R2-R4, c11, L11, R11, R11a-R11b, L5, R6, Q1-Q9, Q11-Q19, Q21-Q29, and Q31-Q39 are not required to be present

Regarding Claim 9, Itoh in view of Ding and Kato teaches the organometallic compound EX30-MOD’ according to Claim 1 above. EX30-MOD’ is reproduced below for comparison to Formula A2-1(1) of the instant claim. 
Instant: 
    PNG
    media_image9.png
    163
    160
    media_image9.png
    Greyscale
     EX30-MOD’: 
    PNG
    media_image5.png
    407
    755
    media_image5.png
    Greyscale
 
	
As seen from the structures above, the CY2 moiety in EX30-MOD’ (Itoh in view of Ding and Kato) meets each of the following limitations of the instant claim:
X2 is C 
* represents a binding site to M, *’ represents a binding site to T1, and *’’ represents a binding site to T2
a23 is 0
R2, X21, R21-R28, a22, and a24-a25 are not required to be present

Regarding Claim 10, Itoh in view of Ding and Kato teaches the organometallic compound EX30-MOD’ according to Claim 1 above. EX30-MOD’ is reproduced below for comparison to Formula A3-1(1) of the instant claim. 
Instant: 
    PNG
    media_image10.png
    186
    167
    media_image10.png
    Greyscale
     EX30-MOD’: 
    PNG
    media_image5.png
    407
    755
    media_image5.png
    Greyscale


3 moiety in EX30-MOD’ (Itoh in view of Ding and Kato) meets each of the following limitations of the instant claim:
X3 is C 
* represents a binding site to M, *’ represents a binding site to T3, and *’’ represents a binding site to T2
a33 is 0
R3, X31, R31-R38, a32, and a34-a35 are not required to be present

Regarding Claim 11, Itoh in view of Ding and Kato teaches the organometallic compound EX30-MOD’ according to Claim 1 above. EX30-MOD’ is reproduced below for comparison to Formula A4-1 of the instant claim. 
Instant: 
    PNG
    media_image11.png
    281
    310
    media_image11.png
    Greyscale
     EX30-MOD’: 
    PNG
    media_image5.png
    407
    755
    media_image5.png
    Greyscale


As seen from the structures above, the CY4 moiety in EX30-MOD (Itoh in view of Ding) meets each of the following limitations of the instant claim:
n is 0
X4 is N
X41 is O
X42 is C(R42), X43 is C(R43), X44 is C(R44), and X45 is C(R45) wherein each of R42-R43 & R45 are hydrogen and R44 is a substituted C6 aryl group (a dimethylphenyl)
* represents a binding site to M and *’ represents a binding site to T3 
R4, R41-R48, and a42-a48 are not required to be present

Regarding Claim 12, Itoh in view of Ding and Kato teaches the organometallic compound EX30-MOD’ according to Claim 11 above wherein T3 is a single bond, n is 0, and the CY4 moiety is represented by Formula A4-1 as described above with respect to Claims 1 and 11. 

Regarding Claim 13, Itoh in view of Ding and Kato teaches the organometallic compound EX30-MOD’ according to Claim 1 above wherein n is 0. Furthermore, the following is true of the moieties represented by CY1-CY4 as required by the instant claim:
the moiety represented by CY1 is a group represented by Formula CY1-2 wherein X1 is N, X11 is O, and R14 is a substituted C6 aryl group (a dimethylphenyl); *’ indicates a binding site to T1

    PNG
    media_image12.png
    118
    151
    media_image12.png
    Greyscale

the moiety represented by CY2 is a group represented by Formula CY2-1 wherein X2 is C; *’ indicates a binding site to T1 & *’’ indicates a binding site to T2

    PNG
    media_image13.png
    108
    113
    media_image13.png
    Greyscale

the moiety represented by CY3 is a group represented by Formula CY3-1 wherein X3 is C; *’ indicates a binding site to T3 & *’’ indicates a binding site to T2

    PNG
    media_image14.png
    114
    114
    media_image14.png
    Greyscale

4 is a group represented by Formula CY4-2 wherein X4 is N, X41 is O, and R44 is a substituted C6 aryl group (a dimethylphenyl); *’ indicates a binding site to T3 

    PNG
    media_image15.png
    118
    151
    media_image15.png
    Greyscale

* indicates a binding site to M in each of the above formulae 
R2-R3, R15, R41-R42, R2a-R2b, R3a-R3b, and R45 are not required to be present 

Regarding Claim 15, Itoh in view of Ding and Kato teaches Itoh in view of Ding and Kato teaches the organometallic compound EX30-MOD’ according to Claim 1 above. EX30-MOD’ is identical to Compound 1 of the instant claim. 

Instant: 
    PNG
    media_image16.png
    352
    488
    media_image16.png
    Greyscale
  EX30-MOD’: 
    PNG
    media_image5.png
    407
    755
    media_image5.png
    Greyscale


Regarding Claims 16-19, Itoh teaches an organic light emitting device (see Example 81) comprising a first electrode (an anode (f)), a second electrode (a cathode (a)), and an organic layer disposed therebetween wherein the organic layer comprises an emission layer (d) (see [0368] & [0388]). The organic layer of Itoh further comprises a hole transport region between the first electrode and the emission layer including a hole transport layer (e) (see [0368] & Fig. 1). Likewise, the organic layer of Itoh further comprises an electron transport region between the emission layer and the second electrode including a hole blocking layer (c) 
	Itoh does not explicitly teach an OLED including an organometallic complex according to the claimed Formula 1. However, as discussed in greater detail above with respect to Claim 1, provided the general formula and teachings of Itoh and given the suggestion of Ding regarding the advantageous effects of using furan[3,2-c]pyridine-based ligands in the emissive layer of an OLED, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compound EX30 of Itoh such that the pyridine rings are both converted into furan[3,2-c]pyridine rings as seen in Ding’s formula (I). One of ordinary skill in the art would have been motivated to do so in order to produce additional compounds represented by Itoh’s general formula (1) comprising the ligand taught by Ding in order to acquire the benefits suggested by Ding including high color purity and efficiency. 
Likewise it would have been obvious to further modify the ligand of Itoh in view of Ding above by adding additional sterically hindered substituents for the benefit of improved luminance as suggested by Kato. Specifically, it would have been obvious to select a 2,6-dimethylphenyl group as said substituent because such a selection would have been a choice from a finite number of identified, predictable solutions of a group suitable for use as a sterically hindered substituent for a 6:5 fused ring system. See MPEP § 2143(E). Finally, it would have been obvious to one of ordinary skill in the art to include two such 2,6-dimethylphenyl groups on the C atom adjacent to the O in the furan rings of Itoh and Ding’s compound since said position is equivalent to the position suggested by Kato in Compound 9 and since such a selection would have been a choice from a finite number of identified, predictable solutions for the location of a substituent in the ligand of Itoh in view of Ding which is within the ambit of one of ordinary skill in the art as discussed above.


Regarding Claim 20, although Claim 20 is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound according to Claim 1. Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Itoh in view of Ding and Kato teaches the organometallic compound EX30-MOD’ according to Claim 1, as described above, and does not include any components that would make it unfit for use as a diagnostic composition. Accordingly, Itoh in view of Ding and Kato are regarded to render the instant claim unpatentable. 















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/ Supervisory Patent Examiner, Art Unit 1789